Citation Nr: 1732476	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to May 23, 2013; higher than 70 percent from May 23, 2013 to February 8, 2015, from May 1, 2015 to June 7, 2015, and August 1, 2015 to December 12, 2016 for an acquired psychiatric disability, to include obsessive compulsive disorder (OCD) and major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 23, 2013.

3.  Entitlement to special monthly compensation (SMC) for the period from May 23, 2013 forward.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from March 2001 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and December 2013 rating decisions from the RO in Muskogee, Oklahoma (OK).

The Board takes jurisdiction of the issue of SMC due to the state of the evidence.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").

Following a Board decision dated in March 2013, jurisdiction of the claims file was transferred to the RO in Muskogee, OK.  In a July 2013 rating decision, the RO granted service connection major depressive disorder with alcohol abuse, claimed as obsessive compulsive disorder, and assigned an initial 30-percent rating for the period prior to May 23, 2013 and 70 percent thereafter. In the December 2013 rating decision, the RO denied entitlement to a TDIU.  Thereafter, jurisdiction was transferred back to the RO in Providence, RI.

In a September 2015 rating decision, the RO assigned a 100-percent rating for the Veteran's service-connected psychiatric disability, effective February 9, 2015, due to hospitalization over 21 days.  A 70-percent rating was assigned, effective May 1, 2015.  A 100-percent rating was again assigned, effective June 8, 2015, due to hospitalization for more than 21 days. The 70-percent rating was resumed, effective August 1, 2015.

In November 2016, the Board remanded the issues of the initial rating for the psychiatric disability and entitlement to a TDIU to the RO for further development.

While the case was on remand, in a February 2017 rating decision, the RO assigned a 100-percent rating for the psychiatric disability, effective December 13, 2016; and, granted a TDIU, effective May 23, 2013.  The Veteran has continued his appeal for the rating periods where higher ratings, or TDIU, was not in effect.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to January 1, 2012, the Veteran's acquired mental disorder manifested with reduced reliability and productivity.

2.  Finding the evidence in equipoise, as of January 1, 2012, the Veteran's acquired mental disorder manifested with reduced reliability and productivity in most areas, and continued to manifest at that level until December 31, 2013.  As of January 1, 2014, total occupational and social impairment manifested.

3.  As of May 23, 2013, the Veteran had one disability rated total based on the grant of TDIU, which was based solely on the acquired mental disorder, and his only other service-connected disabilities were post-L4-5Discectomy, rated 10-percent disabling prior to March 2014; associated left lower extremity radiculopathy, rated at 20 percent; and, tinnitus, rated 10-percent disabling. 

CONCLUSIONS OF LAW

1.  The requirements for an initial rating of 50 percent, and no higher, for an acquired mental disorder, including major depressive disorder (MDD) are met for the period prior to January 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  The requirements for an initial rating of 70 percent for an acquired mental disorder, including MDD, are met, effective January 1, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, DC 9434.

3.  The requirements for an initial total rating for an acquired mental disorder, including MDD and PTSD, are met, effective January 1, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, DC 9411/9434.

4.  The requirements for a TDIU were met, effective January 1, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1, 4.16.

5.  The requirements for SMC are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 38 C.F.R. § 3.159(c).  The Veteran's STRs, VA treatment records, including Compensation and Pension examination reports, and non-VA records, including private evaluation reports, are in the claims file.  Further, as noted earlier, the Board remanded the case to insure all related treatment records were added to the file and to obtain current findings on the severity of the Veteran's disability.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  As such, the Board may review the merits of the appeal.

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 
see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

A 30-percent rating is warranted when a mental disorder manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50-percent evaluation will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, (4th Edition 1994), of the American Psychiatric Association (also known as DSM-IV).  38 C.F.R. § 4.130.  The Board notes that VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, determined that DSM-5 would not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ initially certified the Veteran's appeal to the Board prior to that date.  Hence, DSM-IV is still the governing directive for his appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

In his post-remand written submission, for which he waived initial AOJ consideration, the Veteran's representative asserts that the Veteran's acquired mental disorder has manifested at the 70-percent rate retroactively to the date of his discharge from active service in 2007.  (02/27/2017 VBMS-Third Party Correspondence)    The instant decision does award staged increases, but, as discussed below, fails to find that the criteria for a 70 percent rating have been established throughout the entirety of the appeal.  

The October 2007 VA examination report reflects that the examiner reviewed the claims file as part of the examination.  The Veteran reported that he had been married to his then current wife for three years.  There were no children of this marriage, but his wife already had four children.  The Veteran reported further that he had decreased his consumption of alcohol.  His wife reported that the Veteran started drinking heavily after his tour in Iraq, and that he was depressed because his low back disability prevented him from deploying with his unit.  She reported further that his sleep was restless, and that he was cold and unemotional.  She further stated that the Veteran once said he should have just died over there, but the Veteran denied any current suicidal ideation.  The Veteran reported that his depression was present pretty much all of the time, he got anxious when he tried not to go through his rituals, and he denied any intent to harm himself.  He denied any prior psychiatric treatment for OCD or other acquired mental disorder.  The Veteran reported that he had no friends, and he rarely socialized and kept to himself, though there was one person whom he saw once a month.  He stated further that he did not like to go out, but he did go to his stepson's football practices, and he shopped occasionally with his wife but he tended to want to leave quickly.  The Veteran reported a good relationship with his wife and stepchildren and with two of his three siblings.  The examiner noted that a June 2007 PTSD screen was negative.  The examiner rendered Axis I diagnoses of OCD; major depressive disorder (MDD), moderate; and alcohol abuse in partial remission.  The examiner opined that the Veteran's alcohol use was an effort at self-medication.  The examiner opined further that while the Veteran's impairment of social functioning was severe, his symptoms only mildly impacted his work.  Axis V, Global Assessment of Functioning (GAF) was assessed at 55.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  A GAF of 
55 is midway of the range of 51 to 60 and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

VA outpatient records for the period proximately after the September 2007 VA examination reveal no entries that contradict the findings and the examiner's opinion.  A January 2008 entry notes that the Veteran reported more good days than bad, and GAF again was assessed at 55. A Biosocial Assessment was requested.  (09/15/2008 VBMS-Medical Treatment-Government Facility, pp. 51, 55.  In July 2008, the Veteran reported continued symptoms of depression and rituals, and he reported that his alcohol consumption was up but his gambling had decreased.  He reported further, that he still was working the third shift; he enjoyed his new job; and, he was getting out more and isolating less.  The treating psychiatrist noted that the Veteran's scores on the BDI and his PCLs were below the range for depression and PTSD.  In light of those factors, and the Veteran's reports, the examiner assessed Axis V GAF at 70; and, with the Veteran's concurrence, therapy was terminated.  (Id., p. 12; see also pp. 7, 11, 16, 22-36, 37-69).  While the Veteran continued to experience symptoms and impairment, the preponderance of the evidence shows that he still was functioning independently.  The weight of the evidence is against a finding that his rituals interfered with his routine activities to the extent that he was not functioning.  Further, the Veteran was working full time, and he consistently denied suicidal or homicidal ideation, or any intent to harm himself.

While the outpatient records for 2009 and later reflect continued positive reports from the Veteran and GAFs consistently in the 60s, they also note that the Veteran continued to experience ongoing symptomatology that reflected impairment higher than the 30-percent rate assigned.  The records, and MCB's statement, note that the Veteran and MCB had divorced by 2010, but the records are not clear at what point in time they became estranged.  In February 2009, he reported that he had more down days than good, and his concentration and motivation were low.  He denied any suicidal or homicidal ideation, and the examiner noted that there was no evidence of any psychotic symptoms.  His GAF score was 62.  As noted earlier, although he reported in March 2009 and June 2009 that he had a good relationship with his girlfriend, there also was the matter of domestic violence charges that were dropped.  He reported that he was staying away from alcohol, and he denied any suicidal or homicidal ideation but he also continued to engage in checking behavior.  The examiner assessed GAF 64.  (07/06/2010 VBMS-CAPRI, 1st Entry, pp. 2-3, 18, 66)  In August 2009, he provided a similar report to his examiner, and he continued to deny suicidal or homicidal ideation.  In January 2010, the Veteran reported that his girlfriend had given birth to a baby boy, whom he fathered, and that he had some increased anxiety over that situation.  On the other hand, he reported that his relationship with his girlfriend was "ok." He also reported that he was working and attending school full time.  (Id., p. 60).

At the May 2011 hearing, the Veteran testified that he still had personal rituals, and that he had become adept at hiding his depression.  He testified further that his use of alcohol eased his urge to engage in rituals, and that he tended to minimize his symptoms.  He and his representative submitted MCB's statement into the record, MCB's statement that the Board noted earlier.  The Board will discuss the Veteran's employment in more detail later in this decision, but at the hearing he testified that he worked full time.  He left one job because he worked the third shift, which interfered with his plans to go to school.  He left Wal Mart due to the physical demands on his back.  Although the Veteran clearly testified to significant impairment, his testimony also reflected that he was functioning at a higher level than what Dr. P opined was the state of his impairment dating back to 2007.

In December 2011, the Veteran was admitted for suicidal ideation and depression.  This would start a sequence of events that entailed almost constant hospitalizations either for substance abuse and self-destructive behavior.  An entry dated in February 2012 notes that a PTSD and depression screen was negative, and an alcohol screen was positive.  The examiner noted a diagnosis of depression not otherwise specified (NOS).  Also noted was rule out substance-induced mood disorder versus MDD; PTSD; alcohol dependence; and, cocaine dependence.  GAF at discharge was 50, whereas it was 30 when the Veteran was admitted.  (03/04/2016 VBMS-Medical Treatment, Government Facility, 5th Entry, pp. 416, 436).  

The May 2013 examination report reflects that the examiner set forth the Veteran's history of record, especially relating to the impact of his alcohol and substance abuse.  The examiner noted the Veteran's long history for both alcohol and cocaine abuse, as well as depression.  The examiner also noted the Veteran's history of multiple psychiatric hospitalizations and suicide attempts.  The examiner also noted that the Veteran had self-medicated with alcohol, but his alcohol abuse had worsened his depression.  Also noted was an accusation that the Veteran had strangled his fourth wife while intoxicated, an allegation for which he had no recall and did not deny or affirm.  The examiner opined that the Veteran's had deficiencies in most areas.  Contrary to the representative's assertions, the Board does not read the examination report as reflecting an opinion by the examiner that the Veteran's disability had manifested at that rate since his discharge from active service.  At the time of the examination, the Veteran was homeless as a result of an alleged strangling incident, and he had admitted to a VA program.  (05/23/2013 VBMS-VA Examination)  Although the examiner opined on the Veteran's level of impairment, he did not specify the Veteran's symptomatology.  In a June 2013 addendum, the examiner noted that the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory impairment, poor judgment and impulse control, and mood and motivation disturbance.  (06/18/2013 VBMS-VA Examination, 3rd Entry).

The November 2014 examination report contains the Veteran's statements that he was divorcing his wife of six months.  He denied current suicidal ideation, stating that he last had suicidal thoughts about 10 days earlier, but the examiner noted that the Veteran also endorsed almost daily suicidal ideation.  The examiner noted the following Axis I diagnoses: MDD, recurrent, moderate; alcohol use disorder, severe; cocaine use disorder, severe; PTSD; and, cannabis use disorder.  The examiner noted that the Veteran was drinking a 12-pack of beer at least three times a week, which was a decrease from the past.  The Veteran was using cocaine weekly, spending hundreds of dollars a week on the drug.  Also noted by the examiner was that the Veteran manifested PTSD symptoms, but he refused to talk about it.  (11/10/2014 VBMS-VA Examination, pp. 1-2)  

The examiner noted that it was not possible to distinguish between the symptoms of depression and PTSD, as the two frequently overlapped.  The examiner opined that the Veteran's ongoing substance use disorders exacerbated his mood disorder, and that he would continue on his self-destructive path unless his substance use disorders were adequately addressed and treated.  The examiner also noted the many inconsistencies between what the Veteran reported and what was documented in his records.  

Additionally, inconsistencies were noted between the Veteran's reported lack of assertiveness and his observed actions while in the examination area.  The  examiner opined that the Veteran's noted inconsistencies in reports and behaviors, in addition to his multiple arrests, irritability, aggression, failure to learn from negative consequences of behavior, was likely more attributable to an underlying character pathology rather than his depression or PTSD.  (Examination report, p. 8)  The examiner noted earlier that the Veteran exhibited traits of an antisocial personality disorder (p. 6).  This assessment by the examiner might be read as attributing the Veteran's self-destructive behavior, as manifested by his chronic substance abuse, which had led to acts of self-harm, to the personality disorder.  The Board also notes outpatient entries that noted that personality disorder should be ruled out because the Veteran's alcohol and drug history made it difficult to assess his mood disorder; and, after conducting diagnostic tests, diagnosing an unspecified personality disorder (Cluster B Character Traits.  (06/18/2014 VBMS-CAPRI, 1st Entry, p. 30; 02/06/2017 CAPRI, 2nd Entry, pp. 303-309)  Nonetheless, the Board finds the examiner's observation insufficiently direct to arrive at that finding.  Hence, the Board finds that the evidence of record continued to support the assessment that the Veteran's substance abuse is a part of his service-connected mental disability.

In March 2015, the Veteran was evaluated by private doctor JPP, PhD (03/27/2015 VBMS-Medical Treatment-Non-Government Facility), to whom the representative referred the Veteran.  Dr. P noted in his report that he reviewed the Veteran's claims file, and that he had three sessions with the Veteran between January 2015 and March 2015.  Dr. P noted that his last session with the Veteran was via telephone due to the Veteran's hospitalization.  The Veteran reported to Dr. P that his obsessive compulsive disorder (OCD), depression, and PTSD symptoms really kicked in during his second marriage because he had problems dealing with his stepchildren.  He also reported to Dr. P that he had recently ended a 4-month relationship due to a domestic violence allegation against him.  The Veteran reported that he started drinking heavily at age 21, and he started cocaine use to help him deal with his nightmares; crack cocaine was his drug of preference.  He reported further that he had been through detoxification 15 to 20 times, as he was not motivated to attend formal treatment.  The Veteran reported further to Dr. P that obsessive rituals consumed a significant part of his time.  One example was that he washed his hands 20 times a day; and, he reported that he started hearing voices in 2012, and he reported a history of compulsive gambling.

Dr. P administered a number of diagnostic tests to the Veteran.  Dr. P interpreted the Veteran's BDI-II score as revealing severe and chronic depression.  Another test revealed alcohol and polysubstance dependence.  Dr. P opined that the Veteran did not meet the diagnostic criteria for a mood disorder.  He also opined that the Veteran manifested PTSD while still in active service, and that it was unclear why PTSD was not thoughtfully explored by the Veteran's various providers and examiners.  (Report, p. 16).  Dr. P opined that the Veteran's diagnosed disorders overlapped and they could not be separated.  Based on his review of the records and interviews of the Veteran, Dr. P opined that a 70-percent rating should date back to the date of the Veteran's discharge.

Upon consideration of the above, the Board finds that the Veteran's symptoms more nearly approximated 50 percent for the period prior to the date of the Board hearing, May 24, 2011, and through the end of that year, as his impairment was manifested by reduced reliability and productivity.  38 C.F.R. §§ 4.1, 4.3, 4.10, 4.130.  A rating in excess of this amount is not warranted during the period in question.  In this regard, the Board notes that the Veteran had a good relationship with his girlfriend and his GAF scores signified moderate symptoms.  He was able to work and attend school.  Overall, occupational and social impairment resulting in deficiencies in most areas has not been shown during the period in question.

In summation, for the period prior to January 1, 2012, a 50 percent rating, but no higher, is deemed warranted for the service-connected acquired psychiatric disorder.  The Board further finds that, effective January 1, 2012, the next-higher 70 percent evaluation is justified, for the reasons discussed below.

The RO assigned the 70-percent rating as of the date of the May 2013 VA examination (05/23/2013 VBMS-VA Examination).  The Board finds, however, that the evidence is at least in equipoise that the Veteran's chronic downward spiral in functioning started as of January 1, 2012 and allows a 70-percent rating as of that date.  38 C.F.R. §§ 3.400, 4.1, 4.10, 4.130.  The Board now addresses whether a total rating was met or approximated prior to December 13, 2016.

The Veteran's alcohol and drug abuse, especially cocaine abuse, was almost continuous between hospitalizations.  As noted earlier, the medical assessments of record, to include up to the May 2013 VA examination, was that the Veteran's use of alcohol and cocaine were efforts at self-medication.  Hence, it was deemed as part of his service-connected symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

With the above finding in mind, the outpatient records reflect that the Veteran's frequent hospitalizations due to overdosing on medication, and his reports that he hoped to die from his drug use, became chronic as of January 1, 2014.  The Board also notes the Court Of Appeals For Veterans Claims observation that the risk of harm to self or others is a key criterion of a total rating.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017).

In light of the above, the Board finds that a total rating has been more nearly approximated as of January 1, 2014.  38 C.F.R. §§ 3.400, 4.1, 4.3, 4.10, 4.130.

As discussed above, the Veteran has received a staged rating throughout the rating period.  Further, where applicable, the Board afforded him the benefit of the doubt.  See 38 C.F.R. § 4.3.

TDIU

The February 2017 rating decision granted a TDIU as of  May 23, 2013.  The Veteran asserts that he was entitled to it prior to that date.

Applicable Legal Requirements

In order to establish entitlement to IU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

In addition to his acquired mental disorder, service connection is also in effect for post-L4-5Discectomy, rated 10-percent disabling prior to March 2014; associated left lower extremity radiculopathy, rated at 20 percent; and, tinnitus, rated 10-percent disabling.  As the Board allows a 50-percent rating for the mental disorder for the period prior to January 2012, the Veteran's total combined rating meets the criteria for schedular consideration of multiple disabilities.  See 38 C.F.R. §§ 4.16, 4.25.

The Veteran's representative asserts that the Veteran has been unemployable since 2007 due primarily to his mental disability.  The representative also relied on Dr. P's evaluation as support for this contention.  Dr. P opined that the Veteran's history reflected an inability to maintain gainful employment for the entire reporting period, as shown by his frequent job changes.  He opined further that his friends covered for him, and that the Veteran was capable of working only in a protected environment.  As was the case with the effective date of a 70-percent rating, the Board rejects the assertion.

As noted earlier, the evidence of record and the Veteran's hearing testimony note that he was employed full time, and attended school through the end of 2011.  Dr. P noted that the Veteran was able to retain his security job because his friend covered for him.  The Veteran testified, however, that while working a security job, he would ask his friend/supervisor to physically check the areas not covered by cameras when he was experiencing back pain.  As discussed earlier, the Veteran testified that he stopped working the security job due to the time of his shift; and he left Wal Mart because of the physical demands of the work.  Moreover, his earnings for 2007 through 2011 exceeded the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  Per records provided by the Social Security Administration, the Veteran had reported earnings of over $20,000.00 per year for 2008 to 2011.  The poverty threshold for one person for each of those years was less than $12,000.00.  See www.census.gov.  Hence, his work was not marginal employment.  His reported earnings in 2007 were less than 10,000.00, but he did not start work until September 2007, following his discharge from active service.  Even that amount, however, was only $310.53 less than the poverty threshold income for an entire year.  (See 06/08/2015 VBMS-SSA)

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unemployable from the time he was discharged from active service.  The evidence of record clearly reflects that the Veteran was not gainfully employed after 2011.  His total earnings for 2012 were less than $4000.00.  Further, the evidence of record reflects that his absence of gainful employment was due to the severity of his acquired mental disorder.  Thus, he is entitled to a TDIU for the period from January 1, 2012 to December 31, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Subsequent to that date, the Board's allowed total rating will become effective.

SMC

The Board has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

SMC is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) . 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Discussion

The July 2013 rating decision reflects that a TDIU was granted based solely on the Veteran's mental disorder.  That also is the basis for the Board's earlier effective date of January 1, 2012.  Hence, the Veteran meets the criteria of one disability rated total.  Buie, 24 Vet. App. at 250.  As noted earlier, his only other service-connected disabilities are post-L4-5Discectomy, rated 10-percent disabling prior to March 2014 and 20 percent afterwards; associated left lower extremity radiculopathy, rated at 20 percent; and, tinnitus, rated 10-percent disabling.  The L4-5 discectomy and left lower extremity radiculopathy are deemed to be one disability.  See 38 C.F.R. § 4.16(a).

The total combined rating of the Veteran's low back (at both 10 and 20 percent for the low back) and tinnitus disabilities is not at least 60 percent.  See 38 C.F.R. § 4.25.  Hence, there is no factual basis for special monthly compensation.

ORDER

Entitlement to an initial evaluation of 50 percent for an acquired mental disorder for the period prior to January 1, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation of 70 percent for an acquired mental disorder for the period from January 1, 2012 to May 23, 2013 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for an acquired mental disorder for the period from May 23, 2013 to January 1, 2014 is denied.

Entitlement to an initial total (100 percent) evaluation for an acquired mental disorder is granted, for the periods from January 1, 2014 to February 8, 2015; May 1, 2015 to June 7, 2015; and, from August 1, 2015 forward, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU for the period from January 1, 2012 to December 31, 2013 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to SMC for the period January 1, 2012 forward is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


